Citation Nr: 0510431	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for 
hypercholesterolemia and hyperlipidemia.

3.  Entitlement to service connection for a skin disorder, to 
include contact dermatitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for snoring and 
tiredness.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1990.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  


FINDINGS OF FACT

1.  Service medical records reveal that the veteran had 
increased laboratory findings of elevated cholesterol which 
was identified as hypercholesterolemia.

2.  Hypercholesterolemia and hyperlipidemia are laboratory 
findings, and not considered disabilities or diseases for VA 
purposes.

3.  Service medical records reveal that the veteran was 
treated for contact dermatitis during service which was 
transitory in nature and resolved without residual 
disability.  

4.  Service medical records reveal a single complaint of 
snoring without any medical diagnosis of disability.

5.  There is no indication in any of the service medical 
records of any diagnosis of, or treatment for, hypertension, 
sleep apnea, or tiredness.



6.  There is no evidence that hypertension manifested within 
the first year after the veteran separated from military 
service.

7.  There is no medical evidence linking any current 
diagnosis of hypertension or sleep apnea to military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

2.  Hypercholesterolemia and hyperlipidemia are not a 
diseases, disabilities, or injuries for which applicable law 
permits compensation or service connection.  38 U.S.C.A. §§ 
101(16), 105(a), 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303(c) (2004).

3.  A skin disorder, to include contact dermatitis, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  Snoring and tiredness are not diseases, disabilities, or 
injuries for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in 
letters dated in February and September 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of hypertension, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A.  Hypertension

The veteran claims that he incurred hypertension during 
active military service.  Review of the veteran's service 
medical records does not reveal any diagnosis of hypertension 
during active military service.  

Although the veteran indicates that he was first diagnosed 
with hypertension in 1992, the first medical evidence of 
record of hypertension is not until 1997.  Even if the first 
diagnosis of hypertension was in 1992, it was more than one 
year after the veteran separated from military service.  

The preponderance of the evidence is against the veteran's 
claim for hypertension.  There is no evidence in the service 
medical records showing that the veteran was diagnosed with 
hypertension during service.  The veteran was first diagnosed 
with hypertension in private medical records more than one 
year subsequent to service discharge and there is no medical 
evidence that links his current hypertension to service or to 
any incident therein.  Accordingly, service connection for 
hypertension is not warranted.


In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypercholesterolemia and Hyperlipidemia

As noted above, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran's service medical records reveal laboratory test 
results which show elevated levels of serum cholesterol 
during service.  Service medical records dated in June 1988 
reveal diagnoses of hypercholesterolemia.  Private and VA 
medical records dated subsequent to service discharge 
continue to show assessments of hypercholesterolemia.  

In this instance, an award of service connection is not 
justified.  The United States Court of Appeals for Veterans 
Claims (Court) interpreted the requirement of current 
disability as follows: "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . . In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.

Hypercholesterolemia is, by definition, an abnormally high 
level of cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 792 (28th ed. 1994).  Hypercholesterolemia 
and hyperlipidemia are essentially the same condition, that 
of laboratory findings of increased amounts of lipids, to 
include cholesterol, in the blood.  These are not diseases or 
injuries, and thus cannot be a disability for purposes of VA 
compensation.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


Although hypercholesterolemia itself is not a disease, 
injury, or disability, it may be considered a risk factor in 
the development of certain diseases.  The veteran is 
diagnosed with hypertension, but there is no competent 
medical evidence of record which relates the current 
diagnosis of hypertension to the veteran's 
hypercholesterolemia.  Inasmuch as the veteran has no current 
diagnosis of a chronic disability manifested by 
hypercholesterolemia or hyperlipidemia, there is no legal 
basis to grant this claim.  As the law, rather than the 
evidence, is dispositive in this case, the claim is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim of service connection for 
hypercholesterolemia and hyperlipidemia must be denied.

C.  Skin Disorder

The veteran claims entitlement to service connection for a 
skin disorder.  Review of the service medical records reveals 
that the veteran sought treatment for complaints of rash in 
September 1981 and in June 1989.  The diagnosis in each case 
was contact dermatitis and the veteran was treated with 
topical medication.  These rashes were treated successfully 
and there is no indication that there was any subsequent 
recurrence.  There is no medical evidence of any residual 
disability from these two instances of contact dermatitis 
during service.  

Post service private and VA medical records are negative for 
complaints or diagnosis of, or treatment for, any rash or 
contact dermatitis.  However, private medical records dated 
in October 1997 show diagnoses of cellulitis and herpes 
lesions on the lips.  Nevertheless, there is no medical 
evidence which links these two disorders to the veteran's 
military service or to the instances of contact dermatitis 
during service.

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder, to include 
contact dermatitis.  See 38 U.S.C.A. § 5107(b).  While the 
veteran was treated for contact dermatitis during service, 
there is no medical evidence of any residual disability.  
There is no evidence that the veteran has contact dermatitis 
or any current skin rash that is related to his military 
service.  Accordingly, service connection for a skin disorder 
is not warranted.

D.  Sleep Apnea, Snoring, and Tiredness

A single service medical record dated June 1988 reveals that 
the veteran reported that his wife complained of his snoring.  
However, no diagnosis of any abnormality was made and 
subsequent medical examination reports reveal a normal 
respiratory system.

A series of private medical records dated in 1997 reveal that 
the veteran had complaints of excessive snoring and daytime 
fatigue.  Ultimately, a December 1997 private medical 
consultation report revealed a diagnosis of moderate 
obstructive sleep apnea.  The evaluating physician indicated 
that the level of sleep apnea found could be causing daytime 
fatigue.  

The preponderance of the evidence is against the veteran's 
claim for service connection for sleep apnea.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  There is medical evidence 
showing a current diagnosis of sleep apnea, but there is no 
medical evidence showing that that veteran was diagnosed with 
sleep apnea during service.  There is also no competent 
medical evidence linking the veteran's current sleep apnea to 
service or the one report of snoring during service.  As 
such, service connection for sleep apnea is denied.

With respect to the veteran's claims for service connection 
for snoring and tiredness, the Board again notes that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see 
also Brammer, 3 Vet. App. at 225.  In the present case, the 
veteran's complaints of snoring and tiredness are not shown 
to be of themselves disabilities within the meaning of the 
controlling law and regulations.  Rather, the medical 
evidence of record indicates that the veteran's snoring and 
tiredness may be symptoms of his nonservice-connected sleep 
apnea.  

Accordingly, service connection for sleep apnea, snoring, and 
tiredness is not warranted.  

ORDER

Service connection for hypertension is denied. 

Service connection for hypercholesterolemia and 
hyperlipidemia is denied.

Service connection for a skin disorder, to include contact 
dermatitis, is denied.

Service connection for sleep apnea is denied.

Service connection for snoring and tiredness is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


